Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 15, 2006 (this
“Amendment”), relating to the Credit Agreement referenced below, is by and among
Speedway Motorsports, Inc., a Delaware corporation (“SMI”), and Speedway
Funding, LLC, a Delaware limited liability company) (“Speedway Funding” and
together with SMI, the “Borrowers”), the subsidiaries and related parties
identified as Guarantors on the signature pages hereto, the Lenders identified
on the signature pages hereto, Bank of America, N.A., a national banking
association, as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), Wachovia Bank, National Association, as Syndication
Agent (in such capacity, the “Syndication Agent”), Calyon New York Branch
(successor in interest to Credit Lyonnais New York Branch) and SunTrust Bank, as
the Documentation Agents (in such capacity, the “Documentation Agents”), and
Banc of America Securities LLC, as Lead Arranger and Book Manager for the
Lenders. Terms used herein but not otherwise defined herein shall have the
meanings provided to such terms in the Credit Agreement.

WITNESSETH

WHEREAS, a $300 million credit facility has been extended to the Borrowers
pursuant to the terms of that Credit Agreement dated as of May 16, 2003, as
amended as of November 7, 2003, March 15, 2005 and as of December 2, 2005 (as
amended and modified from time to time, the “Credit Agreement”) among the
Borrowers, the subsidiaries and related parties identified as guarantors
therein, the Lenders from time to time party thereto, Bank of America, N.A., as
Administrative Agent, Wachovia Bank, National Association, as Syndication Agent,
Credit Lyonnais, New York Branch, Fleet National Bank, and SunTrust Bank, as the
Documentation Agents, and Banc of America Securities LLC, as Lead Arranger and
Book Manager for the Lenders;

WHEREAS, the Borrowers have requested certain modifications to the Credit
Agreement;

WHEREAS, the requested modifications require the approval of the Lenders;

WHEREAS, the Lenders have agreed to the requested modifications on the terms and
conditions set forth herein;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments. The Credit Agreement is amended in the following respects:

(a) The definition of “Material Subsidiary” in Section 1.1 is amended to read as
follows:

“ “Material Subsidiary” means any wholly owned Subsidiary whose assets
constitute more than 5% of the consolidated assets of Speedway Motorsports and
its consolidated Subsidiaries as of the end of the immediately preceding fiscal
quarter or that generates more



--------------------------------------------------------------------------------

than 5% of the Consolidated EBITDA of Speedway Motorsports and its consolidated
Subsidiaries for the period of four consecutive fiscal quarters ending as of the
end of the immediately preceding fiscal quarter. Notwithstanding the foregoing
in no event shall an Unrestricted Subsidiary be deemed to be a Material
Subsidiary.”

(b) The definition of “Permitted Investments” in Section 1.1 is amended to read
as follows:

“ “Permitted Investments” means Investments which are either (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made by any Credit
Party or Subsidiary in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (iii) Investments
consisting of stock, obligations, securities or other property received by any
Credit Party or Subsidiary in settlement of accounts receivable (created in the
ordinary course of business) from insolvent obligors; (iv) Investments existing
as of the Closing Date and set forth in Schedule 1.1C; (v) Guaranty Obligations
permitted by Section 8.1, (vi) Permitted Motorsports Transactions or other
acquisitions permitted by Section 8.4(c); (vii) loans to directors, officers,
employees, agents, customers or suppliers that do not exceed an aggregate
principal amount of $500,000 at any one time outstanding for Speedway
Motorsports and all of its Subsidiaries taken together; (viii) Investments
received as consideration in connection with or arising by virtue of any merger,
consolidation, sale or other transfer of assets permitted under Section 8.4;
(ix) Intercompany Indebtedness; (x) Capital Stock or other securities of any
Person which is traded on the New York Stock Exchange, the American Stock
Exchange, the London Stock Exchange, the Paris Bourse or NASDAQ, provided the
aggregate basis at any one time in such Investments does not exceed $2,500,000
and such investments have not been purchased on margin; (xi) loans or advances
to Persons to the extent necessary to enable them to pay taxes, fees and other
expenses as and when required to maintain liquor licenses provided such loans or
advances (A) are customary in Speedway Motorsports’ business and (B) the
aggregate principal amount outstanding at any one time of such loans or advances
does not exceed $2,000,000; (xii) other investment grade Investments (at least a
BBB-and Baa3 rating (or the equivalent thereof) by S&P and Moody’s) with a
maturity of less than five years provided such Investments do not exceed
$40,000,000 in the aggregate (including, without limitation, privately offered,
unregistered funds provided the fund has a AAA rating (or the equivalent
thereof) or better by S&P or Moody’s); (xiii) non-investment grade Investments
with a maturity of less than three years (and non-investment grade open end
mutual funds) provided such Investments do not exceed $10,000,000 in the
aggregate; and (xiv) additional Investments in Oil-Chem, or Investments in NewCo
or any Unrestricted Subsidiary, provided such additional Investments do not in
the aggregate exceed $50,000,000 (it being agreed that Investments made pursuant
to this clause may be in the form of the contribution of contractual rights to
purchase or sell Petroleum Products, as that term is defined in Section 8.3).”

 

2



--------------------------------------------------------------------------------

(c) The definition of “Subsidiary” in Section 1.1 is amended to read as follows:

“ “Subsidiary” means, as to any Person, (a) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture, limited liability company or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50% equity interest at any time. Unless otherwise provided,
“Subsidiary” shall mean a subsidiary of Speedway Motorsports. The term
“Subsidiary” shall not include any Unrestricted Subsidiaries.”

(d) New definitions for “NewCo”, “Oil-Chem” and “Unrestricted Subsidiaries” are
added to Section 1.1 in correct alphabetical order to read as follows:

“ “NewCo” means a direct or indirect subsidiary of Oil-Chem formed with the
intention of purchasing and selling Petroleum Products and which may be formed
under the laws of a jurisdiction outside of the United States.

“Oil-Chem” means Oil-Chem Research Corporation, an Illinois corporation.

“Unrestricted Subsidiaries” means, collectively, Oil-Chem, NewCo and each
subsidiary thereof.”

(e) Section 8.3 is amended to read as follows:

“ 8.3 Nature of Business.

None of the Credit Parties or their Subsidiaries will substantively alter the
character or conduct of the business conducted by any such Person as of the
Closing Date; provided, however, Speedway Motorsports (but no other Credit
Party), may purchase and sell crude and refined bulk petroleum and related
products (“Petroleum Products”). The activities of Speedway Motorsports with
respect to the purchase and sale of Petroleum Products will be limited solely to
entering into contracts with the parties identified on Schedule 8.3 and, should
Speedway Motorsports so elect, the subsequent assignment of such contracts to an
Unrestricted Subsidiary. The activities of Speedway Motorsports pursuant to this
Section 8.3 shall be deemed to be within the ordinary course of business for
these entities.”

(f) A new Schedule 8.3 is added to the Credit Agreement in the form attached
hereto.

2. Consent to Sale of Jim Russell Group. The Administrative Agent and the
Lenders consent to the sale by SPR, LLC of all of the capital stock in Jim
Russell Group, Inc.

 

3



--------------------------------------------------------------------------------

3. Consent to Conversions. The Administrative Agent and the Lenders consent to
the conversion from corporate status to limited liability company status in
their respective initial states of domicile for each of Atlanta Motor Speedway,
Inc., Bristol Motor Speedway, Inc., Las Vegas Motor Speedway, Inc. and SPR, Inc.

4. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon satisfaction of each of the following conditions precedent:

(a) the execution of this Amendment by the Credit Parties and the Required
Lenders; and

(b) receipt by the Administrative Agent of all other fees and expenses owing in
connection with this Amendment.

5. Representations and Warranties. Each of the Credit Parties hereby represents
and warrants in connection herewith that as of the date hereof (after giving
effect hereto) (i) the representations and warranties set forth in Section 6 of
the Credit Agreement are true and correct in all material respects (except those
which expressly relate to an earlier date), and (ii) no Default or Event of
Default has occurred and is continuing under the Credit Agreement.

6. Acknowledgments, Affirmations and Agreements. Each of the Credit Parties
(i) acknowledges and consents to all of the terms and conditions of this
Amendment, (ii) affirms all of its obligations under the Credit Documents and
(iii) agrees that this Amendment does not operate to reduce or discharge the
Guarantors’ obligations under the Credit Agreement or the other Credit
Documents.

7. Credit Agreement. Except as expressly modified hereby, all of the terms and
provisions of the Credit Agreement remain in full force and effect.

8. Expenses. The Borrowers jointly and severally agree to pay all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Amendment, including the reasonable fees and expenses of the Administrative
Agent’s legal counsel.

9. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original. It
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

10. Governing Law. This Amendment shall be deemed to be a contract under, and
shall for all purposes be construed in accordance with, the laws of the State of
North Carolina.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWERS:   SPEEDWAY MOTORSPORTS, INC.,   a Delaware corporation   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

President

  SPEEDWAY FUNDING, LLC,   a Delaware limited liability company   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice President

[Signatures Continue]



--------------------------------------------------------------------------------

GUARANTORS:      600 RACING, INC.,      a North Carolina corporation     
ATLANTA MOTOR SPEEDWAY, LLC,      a Georgia limited liability company     
BRISTOL MOTOR SPEEDWAY, LLC,      a Tennessee limited liability company     
CHARLOTTE MOTOR SPEEDWAY, LLC,      a North Carolina limited liability company  
   INEX CORP.,      a North Carolina corporation      LAS VEGAS MOTOR SPEEDWAY,
LLC,      a Delaware limited liability company      MOTORSPORTS BY MAIL, LLC  
   a North Carolina limited liability company      NEVADA SPEEDWAY, LLC,      a
Delaware limited liability company      SMI TRACKSIDE, LLC,      a North
Carolina limited liability company      SMISC HOLDINGS, INC.,      a North
Carolina corporation      SPEEDWAY MEDIA, LLC,      a North Carolina limited
liability company      SPEEDWAY PROPERTIES COMPANY, LLC,      a Delaware limited
liability company      SPEEDWAY SONOMA, LLC,      a Delaware limited liability
company      SPR, LLC, a Delaware limited liability company      TEXAS MOTOR
SPEEDWAY, INC.,      a Texas corporation      TRACKSIDE HOLDING CORPORATION,  
   a North Carolina corporation

 

By:  

/s/ William R. Brooks

Name:  

William R. Brooks

Title:  

Vice President

 

SPEEDWAY SYSTEMS LLC, a North Carolina limited liability company By:   SPR, LLC,
  its manager   By:  

/s/ William R. Brooks

  Name:  

William R. Brooks

  Title:  

Vice President

[Signatures Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE     AGENT:   BANK OF AMERICA, N.A.,   in its capacity as
Administrative Agent   By:  

/s/ Ronaldo Naval

  Name:  

Ronaldo Naval

  Title:  

Vice President

LENDERS:   BANK OF AMERICA, N.A.,   in its capacity as a Lender, Swingline
Lender and Issuing Lender   By:  

 

  Name:  

 

  Title:  

 

  BANK OF THE WEST   By:  

 

  Name:  

 

  Title:  

 

  CAROLINA FIRST   By:  

 

  Name:  

 

  Title:  

 

  COMERICA BANK   By:  

 

  Name:  

 

  Title:  

 

Vice President

  CALYON NEW YORK BRANCH (successor in interest to Credit Lyonnais New York
Branch), in its capacity   as Documentation Agent and as a Lender   By:  

/s/ David Cagle

  Name:  

David Cagle

  Title:  

Managing Director

  By:  

/s/ Brian Myers

  Name:  

Brian Myers

  Title:  

Managing Director



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

FIRSTRUST BANK By:  

/s/ Kent D. Nelson

Name:  

Kent D. Nelson

Title:  

Senior Vice President

JPMORGAN CHASE BANK, N.A. By:  

 

Name:  

 

Title:  

 

RBC CENTURA BANK By:  

 

Name:  

 

Title:  

 

REGIONS BANK By:  

 

Name:  

 

Title:  

 

SOVEREIGN BANK By:  

 

Name:  

 

Title:  

 

SUNTRUST BANK, in its capacity

as Documentation Agent and as a Lender

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

US BANK NATIONAL ASSOCIATION By:  

 

Name:  

 

Title:  

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Syndication Agent and as a Lender

By:  

 

Name:  

 

Title:  

 

[Signatures Continue]



--------------------------------------------------------------------------------

Schedule 8.3

SPEEDWAY CONTRACTS

ARAMCO – Saudia Arabia

ADNOC – United Arab Emirates

ENOC - United Arab Emirates

KPC- Kuwait

Rosneft/Russnest/Rusoil – Russia (Old Yukos)

Lukoil/Latasco - Russia